Citation Nr: 1424354	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-22 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, described as a low back condition with a bulging disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a videoconference hearing before the undersigned in January 2013.  A transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issue and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issue on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board notes that subsequent to the videoconference hearing the Veteran, through his representative, submitted additional evidence in February 2013.  Although submitted without waiver of consideration by the RO, this evidence consisted of additional copies of Social Security Administration documents that were in the claims file and had been previously considered by the RO.  Thus, no further review is required.   

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims file.



FINDINGS OF FACT

The Veteran's currently diagnosed lumbar spine disability, described as a low back condition with bulging discs, is not shown to have been manifested in service and is not otherwise attributable to his active military service.


CONCLUSION OF LAW

The criteria for an award of service connection for a lumbar spine disability, to include bulging discs, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September and December 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claims.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).   The claims file contains the Veteran's service treatment records, as well as relevant private and VA treatment records.  

The Veteran was also provided with a June 2011 VA examination in connection with his appeal.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Based on the above, the Board has met the duties to notify and assist.  No further notice or assistance to the Veteran is required for the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service connection 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Without a showing of such "chronic disease," service connection cannot be established solely on the basis of continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a). 

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

III.  Background

The Veteran asserts that he has a lumbar back disability manifested as a result of injury in service.  Specifically, he testified in January 2013 that, during PT while stationed in Germany, he slipped and fell while jogging.  Everybody jogging behind him fell on top of him.  

The Veteran was somewhat inconsistent in his testimony.  First he stated that he fell on his buttocks, then he said it was his tailbone, and then he was not exactly sure.  Likewise, he was taken to the base hospital, medical facility, or infirmary by ambulance.  He could not recall if he was seen by a medic or by a doctor.  He was not given a thorough examination and no x-rays were taken.  He was given some pills but was not given a light duty profile.  He remained there that day and was returned to his unit by two of his buddies.  He remained on bed rest for, "I stayed there for I don't know how long it was.  A couple of weeks, couple of days, something like that."  Subsequently his back would go out occasionally.  It happened more frequently as time progressed.  In the past it only happened every seven or eight months.   (transcript pp.7-8)

Service treatment records reveal treatment for a low back injury in April and May 1986.  The Veteran reported low back pain without radiation.  There was some minimal tenderness over the right paraspinous area L3-L4.  He was diagnosed with mechanical low back pain.  There is no further treatment for the low back during service.

In December 1986 the Veteran signed a statement waiving a separation examination.

A July 1987 VAMC X-ray of the lumbar spine revealed a transitional S1.  This X-ray was requested as a spinal X-ray taken for a job interview had been found to be abnormal.  No degenerative changes of the spine were noted on this X-ray.

There are no other treatment records for the lumbar spine until a May 2004 private medical record noted that the Veteran complained of back pain and the impression was probable degenerative joint disease.  In May 2006, he was treated for lumbago.   

An August 2009 VA treatment record noted that the Veteran was a new patient.  He reported a long history of back pain since injuring it in 1985.  It goes out from time to time.  The diagnosis was likely osteoarthritis of the spine with some aspects of sciatica and right low back muscle spasm.  However, at that time he had not yet undergone any x-rays and there was no radiological evidence of arthritis, or actual diagnosis of arthritis.

In a June 2011 VA examination the Veterans claims file was reviewed.  The Veteran reported service from 82-86 in the Air Force.  After service he worked 6 months at a grocery as stocker before quitting due to mental conditions.  He has not worked since that time.  The Veteran reported injuring his low back in 1985 when the soldier in front of him slipped while jogging.  He fell and two other soldiers fell on him.  He was taken to the ER by ambulance.  It took at least 2 weeks to recover.   He reported being seen at the VAMC Dallas in 1987.  X-rays were taken and he was given pain medication.  However, he did not follow through with any treatment until recently at the Denver VAMC.

Examination revealed forward flexion to 60 degrees; extension 15 degrees; right and left lateral flexion to 30 degrees, and left rotation to 45 degrees and right rotation to 40 degrees all with pain.  The examiner opined that there was no significant change in the Veteran's active ROM with 3 repetitions.  There was a discrepancy noted with his description of pain and the objective examination.  The Veteran's reported pain appeared out of proportion to objective findings and was variable in presentation with different findings on formal exam as compared to casual observance.  This made it difficult to ascertain the reliability of the ROM testing.  X-rays revealed severe DDD and facet disease L5-S1.  MRI revealed advanced changes DDD L4/5 with diffuse ventral disc protrusion and demonstrated cephalad migration of a right paracentral extruded disc fragment.

The examiner opined that there was insufficient medical evidence to link the Veteran's current lumbar back condition to service.  He was diagnosed with lumbar back mechanical pain on one occasion with no subsequent complaints or follow ups.  X-rays in 1987 revealed a transitional S1, which was more likely than not congenital.  At the time of the 1987 X-rays the Veteran no complaints of back pain and no neurological abnormalities were noted.

IV. Analysis 

Based on the foregoing, the Board finds that entitlement to service connection for the claimed lumbar spine disability is not warranted in this case.  Here, the Veteran has been diagnosed with a lumbar spine disability.  However, the VA examiner examined both the Veteran and his claims file and found that the current condition is not related to his military service or any incident therein.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the VA examiner in this case to be most persuasive, based as it was on examination of the Veteran and his claims file.  

As the record indicates arthritis of the lumbar spine, a chronic disease, an award of service connection is possible based on continuity of symptomatology.  In this regard, the Veteran was first seen after service in July 1987, within one year of separation, at the Dallas VAMC.  An X-ray of the lumbar spine was taken due to an abnormality seen in a job interview X-ray.  The X-ray did not reveal any degenerative changes of the spine, and the Veteran did not have any lumbar back complaints at that time.  

In a May 2004 private treatment record, the first post service complaint of back pain was noted.  This was almost 18 years after service.  

The Veteran first reported a history of recurrent back pain since service at an initial Denver VAMC treatment examination in August 2009, almost 23 years after service.  The Board again notes that at that time he had not yet undergone any X-rays and there was no radiological evidence of yet of arthritis, or actual diagnosis of arthritis.

Moreover, the Veteran filed a claim for bilateral knee disorders in 1987 and did not also claim a back problem at that time.  This suggests that he was not experiencing low back symptoms at that time, or if he was, he did not attribute them to service.

Thus, despite his testimony that he did have continuous symptoms, the overall evidence is against a finding that such symptoms were in fact continuous all the way back to active service.  Thus, service connection for lumbar arthritis on this basis is not warranted.  

The Veteran has contended on his own behalf that his claimed disability is related to service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that the lay witnesses observed and are within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's lumbar spine disorder is a complex medical question, beyond the competency of a layperson.  Woehlaert, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of no probative value as he is not competent to opine on such complex medical questions.  

With respect to the question of entitlement to service connection on a presumptive basis, while there is medical evidence in this case of DDD of the lumbar spine, there is no competent medical evidence of arthritis within one year of the Veteran's separation from active duty service, as required for service connection under 38 C.F.R. § 3.307(a), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for a lumbar spine disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).







ORDER

Service connection for a lumbar spine disability, described as a low back condition with bulging disc, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


